
	
		I
		112th CONGRESS
		1st Session
		H. R. 1642
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Quigley (for
			 himself, Ms. Chu,
			 Ms. Norton,
			 Mr. Jackson of Illinois, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prevent the illegal sale of firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Trafficking Reduction And Criminal Enforcement (TRACE)
			 Act.
		2.Regulatory
			 requirement to mark firearms with second, hidden serial numberWithin 12 months after the date of the
			 enactment of this Act, the Attorney General shall promulgate final regulations
			 that require each firearm manufactured in the United States on or after the
			 effective date of the regulation, to be marked with a serial number that is
			 located inside the barrel of the firearm or that is visible only in infrared
			 light, in addition to the serial number with which the firearm is otherwise
			 required by law to be marked.
		3.Reinstatement of
			 requirement that criminal background check information collected in connection
			 with firearm acquisition be maintained for 60 daysSection
			 511 of the Commerce, Justice, Science and Related Agencies Appropriations Act,
			 2010 (123 Stat. 3151; division B of Public Law 111–117) is amended—
			(1)by striking
			 — and all that follows through (1); and
			(2)by striking
			 ; and and all that follows through paragraph (2) and inserting a
			 period.
			4.Reinstatement of
			 authority to require firearms dealers to conduct physical check of firearms
			 inventoryThe provision under
			 the heading Bureau of Alcohol, Tobacco, Firearms and Explosives,
			 salaries and expenses in title II of the Commerce,
			 Justice, Science and Related Agencies Appropriations Act, 2010 (123 Stat. 3129;
			 division B of Public Law 111–117) is amended by striking the 7th
			 proviso.
		
